Opinion issued October 4, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-00797-CR
                            ———————————
                         GREGORY DAVIS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Case No. 1572354


                          MEMORANDUM OPINION

      Appellant Gregory Davis pleaded guilty to the third-degree felony offense of

possession of a controlled substance. See TEX. PENAL CODE § 481.115. In

accordance with the terms of a plea bargain, the trial court sentenced appellant to 4

years in prison. Representing himself, Davis filed a notice of appeal.
      In a plea bargain case, a defendant may appeal only matters raised by a written

motion that was filed and ruled upon before trial, or after obtaining the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. art. 44.02; TEX. R. APP. P. 25.2(a)(2).

Neither applies in this case.

      We must dismiss a criminal appeal if a certification showing that the appellant

has a right to appeal has not been made part of the record under the rules of appellate

procedure. See TEX. R. APP. P. 25.2(d). The trial court’s certification states that this

is a plea bargain case and Davis has no right of appeal. Because this is a plea-bargain

case, appellant has no right to appeal.

      Accordingly, we dismiss this appeal. See Chavez v. State, 183 S.W.3d 675,

680 (Tex. Crim. App. 2006). We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2